NUMBER 13-17-00608-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                           IN RE NORBERTO MANZANARES


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

             Before Justices Rodriguez, Benavides, and Longoria
                Memorandum Opinion by Justice Rodriguez1

        On October 27, 2017, relator Norberto Manzanares filed a pro se petition for writ

of mandamus in the above cause seeking to compel his trial counsel to provide him with

a complete copy of the attorney-client file which was generated during the course of

relator’s trial for murder. See Manzanares v. State, No. 13-06-00307-CR, 2008 WL
5608261, at *1 (Tex. App.—Corpus Christi Apr. 29, 2008, pet. ref’d) (mem. op., not




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
designated for publication) (affirming relator’s conviction for murder). Relator seeks a

copy of his file in order to seek collateral review of his conviction and sentence.

       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both of these requirements, then the petition for writ of mandamus should be denied.

State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210

(Tex. Crim. App. 2007).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. The relator must furnish an appendix or record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); R. 52.7(a) (specifying the required contents for the

record).

       A court of appeals may issue writs of mandamus against: (1) a judge of a district,

statutory county, statutory probate county, or county court in the court of appeals district;

(2) a judge of a district court who is acting as a magistrate at a court of inquiry under the

                                             2
code of criminal procedure in the court of appeals district; or (3) an associate judge of a

district or county court appointed by a judge under the family code in the court of appeals

district for the judge who appointed the associate judge. See TEX. GOV’T CODE ANN. §

22.221(b) (West, Westlaw through 2017 1st C.S.). Further, a court of appeals may issue

a writ of mandamus that is “necessary to enforce the jurisdiction of the court.” Id. §

22.221(a).

       We do not have jurisdiction to issue a writ of mandamus directed at relator’s former

counsel because the requested writ neither is against a judge nor is necessary to enforce

our appellate jurisdiction. See id. § 22.221(a), (b); see also In re Mason, No. 05-16-

01450-CV, 2017 WL 2464688, at *1 (Tex. App.—Dallas June 7, 2017, orig. proceeding)

(mem. op.) (“Unless necessary to enforce our jurisdiction, this Court is without jurisdiction

to issue a writ of mandamus against an attorney.”); In re Cornett, No. 10-16-00023-CR,

2016 WL 454996, at *1 (Tex. App.—Waco Feb. 4, 2016, orig. proceeding) (mem. op., not

designated for publication) (“As a Court of Appeals, we have no jurisdiction to compel an

attorney to act except as necessary to enforce our jurisdiction.”).

       No appeal is pending in this case, and relator makes no claim that a writ of

mandamus is necessary to enforce our jurisdiction. Accordingly, we dismiss relator’s

petition for writ of mandamus for want of jurisdiction.


                                                          NELDA V. RODRIGUEZ
                                                          JUSTICE

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of October, 2017.



                                             3